Simrall, J.,

dissenting:

I am constrained to dissent from some of the views *769announced by the majority of the court, as to the jurisdiction of the chancery court to entertain a bill of injunction. I plant myself on what has been, as I understand, the uniform, unbroken practice in this state, as far back as our judicial records extend, unquestioned and unchallenged until now. The habit of the bar, perhaps from the first organization of the state government, to bring these suits in equity; the usage of the judges, circuit and appellate, and of the chancellors, to grant the injunction, to adjudicate the cases upon their merits, is to my mind as conclusive in favor of the jurisdiction as a direct adjudication of the supreme court. I am not able to conceive or state a clearer evidence of the right of equity cognizance over a particular subject, than that the bar have been accustomed to bring the subject before the court; and the court, time and again, has adjudicated upon it. Every additional adjudication is a fresh assertion of the power of the court over the subject, and a cumulative assurance to suitors, with confidence, to bring their plaints before that tribunal. It is no answer to say that the jurisdictional question has been now raised for the first time. The chancery bar of this state, for thirty years and more, has been eminent for talent and learning ; and it is not to be supposed that a usurpation, as this is now claimed to be, should have crept in unnoticed and unawares. Besides, every motion to dissolve, and demurrer to the bill, bring directly to the judicial mind the question of the equitable right to interpose. Hardly a tax case can be found, either in the courts of original or appellate jurisdiction, where this point was not raised on the record. The community look to this court for the true and permanent exposition of the law.
If we vacillate; if we overturn the usages of practice; if we unsettle what the bar and the public have been induced to believe was assured and permanent, we exteud an invitation to suitors to embark on speculative adventures, and to count the chances of successful results. The judges should ever remember that if they shall expect their decisions to be accepted as declaratory of the law, they should not, except *770for the most mighty and commanding reasons, depart from what has been handed down to them in the practice of their predecessors. It is but little less important that the utterances of this court, as the ultimate expositor of the law, should be uniform and consistent, than that they should be right. Perhaps, nothing so tends to shake public confidence, to impair the usefulness of the legal tribunals and bring them into disrepute, as the imputation of vacillation in their decisions. It gives force and point to the sarcasm about their “ uncertainty.” Nor is the reason or necessity, in this instance, of departing from the old and accustomed paths realized. It is simply a question whether a “ right ” shall be litigated in one court rather than another. No mischiefs, serious or otherwise, can result from adhering to the old practice.
I proceed now to refer to the cases that have beeifbrought to this court, or rather to some of them, to show that the jurisdiction has been so long and so often exerted that it ought not now to be considered open to cavil or doubt. The Bank of United States v. State of Mississippi et al., 12 S. & M., 457 (in 1849), was a bill enjoining taxes. Such, also, was Body v. Tuqua et al., 24 Miss. Rep., 498 (in 1862); Williams v. Cammack, 27 Miss. Rep., 223 (1854); Alcorn v. Hamer, 38 Miss. Rep., 745 (1860).
There were other cases unreported — Newman v. Robertson (two cases); Same v. Peale (two cases). Also O’Donnell v. Baily et al., 24 Miss. Rep., 387 (1852). The court, in Anderson v. the State, 23 Miss. Rep., 474, in referring to the jurisdictional point, quote the case of Osborne v. Bank, 9 Wheat, 738, as authority. O’Donnell v. Bailey et al., 24 Miss. Rep., 1852, was an injunction against a threatened sale for taxes.
An analysis of these numerous cases, will show that in some of them, the taxes were chargeable on lands — in others, on personal effects; in some of them, imposed for local objects, and by local authority; in some, the collector was actually proceeding to enforce payment by sale — in others, he was about to proceed, or threatened to do so. Some of these *771cases were brought into this court on demurrer to the bill— others on motions to dissolve the injunctions; others again from the hearing final. Some of them contested the legality of the tax for want of authority to impose and. collect it; others, for an improper assessment. If the records of the superior court of chancery, of the several vice-chancery courts, and the chancery courts of the various counties, were searched for the last thirty years, the assertion is ventured, that a vast multitude of these injunction suits would be found, where the “right” of parties was litigated and decided. Two cases, as late as 1869, Read v. Beal, sheriff and tax collector, 42 Miss. Rep., and O’Hara v. Cox, were most elaborately argued at the bar, and lengthy opinions delivered by the court, and not a doubt was hinted that the bill of injunction was the appropriate remedy. I am confident, therefore, in the opinion, that this court transcends its official duty, in the presence of this long practice, this great weight of authority in now entertaining the question of jurisdiction, and taking? by surprise, a great number of suitors who have brought their j cases here, through the chancery courts. There are, perhaps ; now pending on the docket of this court, fifteen or twenty.] tax cases, from every quarter of the state, every one of which' were brought in the chancery court.
The legislative opinion concurs with the professional and judicial, on this subject. Hence we find the legislature, as late as the 9th of July last (1870), in the revenue bill, regulating, in some particulars, suits enjoining taxes. Sec. 22, p. 37, of acts, declares “All causes which may hereafter be commenced, in which it is sought to enjoin or delay the collection of taxes imposed by competent authority, shall be regarded as preference cases, and upon the dissolution of the injunction, 10 per cent, damages on amount of taxes, shall be imposed. Suit by injunction is here distinctly recognized as a known, usual, and accustomed remedy. The act proposes to guard the revenue from delay in collection, by the interposition of an untenable or frivolous injunction, under a penalty. It is declaratory, by the law-making department *772of the government, that this form of remedy does exist, and it arms the court with additional power to protect the public revenue.
I should be the better reconciled to the conclusion attained by the majority of the court, if the jurisdiction so long-exerted and acquiesced in here was purely exceptional, and had no support elsewhere.
Mr. Eden, after enumerating a great number of circumstances in which the injunction is proper, adds: “ It would be difficult to enumerate them all, for in the endless variety of cases in which a plaintiff is entitled to relief, if that act consists in restraining the commission or a continuance of some act of the defendant, the court administers it by means of the writ of injunction.” Sanover et al. v. Justices of Sup. Court, was the injunction of the tax for public buildings, imposed by the inferior court of Terrell county, Georgia. In reply to the objection made to the jurisdiction, Lamkin J., for the court, said: “We approve the remedy resorted to in this case. It is not only more complete than any other, but the only one which meets the exigencies of the case.” 27 Geo. Rep., 357. The question was made in Miller v. Gorman, 38 Penn. Rep., 313. In their reasoning, the court intimate that the enforcement of taxes is by quasi judicial means, and that injunction to restrain proceedings at law, is one of the most common heads of equity jurisdiction. If the remedy at law is adequate, injunction will not be granted. “ It may be said damages may be recovered against the supervisor ; but it will lie only after payment of the tax, and why should equity permit a plain breach of statute duty, in order that it might be redressed at law ? One great purpose of equity jurisdiction, is to prevent circuity of actions, and unnecessary litigation.”
In Boyce exrs. v. Grundy, 3 Peters Rep., 210, it was said, and repeated in Watson v. Sutherland, 7 Wallace, 78: “ It is not enough that there is a remedy at law; it must be plain and adequate, as practical and efficient to the ends of justice, and its prompt administration, as the remedy in equity.”
*773In Commonwealth ex relatione, Raule v. Supervisors, mandamus was refused, because the relator had an ample remedy by injunction, to restrain collection of tax and sale of the property. In Covegill v. Long, 15 Ill. R., 202; Shirley v. Salin, 20 Ill., 357; Ottawa v. Walker et al., 21 Ill., 610, injunction was conceded to be a proper remedy, if the taxis not authorized by law. But where irregularities occur in the acts of the collector or assessor, parties will be left to suit at law. In New Hampshire, 1 Foster, 87, injunction was sustained restraining the town from collecting a tax for a purpose not authorized. In Ohio, Burnett v. Cincinnati, 3 Ohio Rep., 73, the question underwent a full examination, at the argument, and by the court. After presenting various considerations in favor of the jurisdiction, the court con-eluded: “We think it stands upon the general principles that govern the court, with respect to which no other adequate remedy can be extended.” In response to suggestions made at the argument, that the collection of revenue might be interfered with, the court say: “Such considerations furnish no reason why the court should not interpose. The application is addressed to the sound discretion of the court, and there is no reason to apprehend that it will be allowed on trivial grounds. The case of Osborne v. Bank of U. S., 9 Wheat., 738, is a case directly in point for enjoining taxes.” In the later case of Cullertson v. Cincinnati, 16 Ohio Rep., 577, the injunction was sustained, because the taxes were not assessed in accordance with city ordinances. The courts in Wisconsin hold that chancery will not enjoin a tax legal and just, for the errors or irregularities of the ministerial officers. Such was 11 Wisconsin Rep., 497, and cases there cited. In 25 Conn., 238, the injunction was denied, because the warrant for collection was confined to personal property; but the intimation is quite distinct that it would be otherwise if the taxes affected real estate. Indeed, the authorities so far as I have examined them, are quite uniform, that taxes may be enjoined, which bind real estate; for thereby a cloud is incepted to be cast on the title. The case in 30 Penn., *774227, agrees with the others in that court. The injunction here was refused, because the party or his privy had already tried the question by appeal to the court of common pleas, whose decision was final.
The supreme court of Pennsylvania, in a case quoted, treat the. assessment and collection of taxes as quasi judicial proceedings. In Griffin v. Mixon, 38 Miss. Rep., 424, it is expressly declared that the assessment and collection by sale, is both judicial and executive, or ministerial; that the machinery of assessing and making out the lists of taxes, are essentially judicial, and in nature of judgment, and if not so there could be no power of sale conferred on the officer. Therefore, the court held the act of 1850, which forfeited lands to the state for non-payment of taxes as unconstitutional and void; because, it was depriving a party of property “ without due course of law.” On the ground, then, of enjoining proceedings at law, in order that the plaintiff may be let in to make a defense, which he has had no opportunity to make, the party would stand upon a well established equitable principle.
Perhaps the most potent reason for the injunction in the Wheeling Bridge case, 13 How. U. S. S. C. Rep., was that the wrong complained of was continuous, and would be ever recurring, that suits for redress at law will be very numerous. Do not the revenue laws fall within the same reason ? Generally the taxes are imposed without limit as to time. If illegal or wrongful, it partakes of perpituity, and the injury does not terminate with a single collection but may continue from year to year. It was this view of the subject, in Wood v. Dodge, 6 McLean, 146, that weighed heavily with Justice McLean. It is very worthy of observation, that this decision was made by that eminent judge after the cases in the supreme court of the United States, quoted by the majority of the court in their opinion, and in which he took part. He places the equity on tivo grounds: first, that the collection of the tax was to be annually repeated ; second, the remedy at law to recover the money back is not adequate. It is sub*775ject to delay, and the contingent solvency of those to whom it may be paid. A continued repetition of a wrongful act, under color of authority, is of itself ground for this preventive remedy. It prevents the harassment and expense of a multiplicity of suits. In Paine v. Wright and Ind. & Bef. R. R. Co., 6 McLean Rep. (in 1855), the equity of the bill was that an illegal tax had been imposed injurious to the stockholders, and on this ground they ask relief. In Woolsey v. Dodge, supra, speaking of this matter of the continuousness of the tax in reference to its unlawful assessment and collection, the learned judge uses this emphatic language: “And this trespass is to be repeated annually! ” What a spectacle for a law-abiding people ! What stronger grounds than this for an injunction ? ”
It has been the uniform practice of the legislature to impose taxes without limit as to time ; taking the chapter of the Rev. Code as illustrating the fact. The 10th article of section 3, page 72, is as follows : “ For the support of the government of this state the following taxes shall be assessed and collected: Sixteen cents on the taxable value of all lands,” and so on with all the subjects of taxation. The tax on land is a charge superior to all other liens. Taxes unpaid on the 1st day of April shall be enforced by distress and sale. Subsequent revenue laws, passed from time to time, are but amendatory of this; and all of them contain the feature that the tax imposed continues from year to year, and does not fxpire by a limited time. The act of December 5, 1865; under which most of the cases pending in this court arose, has distinctly this characteristic. The first section is : “ The following taxes shall be assessed, levied and collected, to-wit: Ten cents on each one hundred dollars’ value of real estate. ” Then follows the rate imposed on the several subjects. The second section, page 222: “ on each and every license granted to retail vinous or spirituous liquors,” etc., etc., naming the rate. This tax, and all others, are due on the 1st of April, and collected from year to year, by distress and sale as provided in the Code. They are continuous. Of *776this character is also the last revenue act, of July, 1870; so that this perpetuity of taxes from year to year, is a fixed feature of our state financial system, and brings the case within the rule laid down in the Wheeling Bridge case, which is a familiar and an undisputed ground for injunction.
Thompson v. Pacific R. R. Co., 9 Wallace, 581, was the last case in the supreme court of the United States on this subject. The sole question made by the bill was, whether certain taxes imposed by the State of Kansas on the railroad were legal. A preliminary injunction had been granted. The case was argued by able counsel on both sides, and it was not questioned that chancery was the proper forum.
This review might be extended to much greater length. This much will suffice to show that the jurisdiction which is now for the first time to be denied here, has been exerted in many of the states, and in the courts of the United States; exerted too, after the fullest argument and maturest consideration. Exerted not by virtue of statutes, but on the ordinary principles which govern the court. I have not made the examination for the purpose of showing, that upon the weight of authority, we have been right in this state. I take leave of the subject, however, impressed with the conviction that it is the most beneficial, adequate, and expedious mode of litigating the subject. All the cases concur, that if the collector enforces the collection, where the taxpayer is not bound by law to pay, he is personally liable in trespass, or for money had and received. The question of right can hardly be tried at law, until he has collected in half or all the taxes. He subjects himself to as many suiís as he has made collections. It is ho defense that he has paid the money over to the county or state. The county or state ought to hold him harmless, but there is no legal mode of enforcing a re-payment from the state. With all these embarrassments, multiplicity of suits; to my mind it seems clear, that the complete remedy is to test the right in advance by bill in chancery. It is doubtless, for some or all these rea*777sons that, with the unbroken appropriation of the bar and the bench, and the legislature, the chancery court has from the beginning, been resorted to for relief. Supported as the jurisdiction has been, by so many and cogent reasons, such conclusive authority here, and sustained by so much elsewhere, whatever my own opinion might be, if it were a new and original question, I should not feel myself at liberty to entertain an individual opinion ; but would content myself with accepting the law as it had come down to me, and so transmit it to my successors. The majority of the court, denying the jurisdiction of the chancery court, I forbear to discuss the other questions in the case.